Case 3:19-cv-00794-TJC-MCR Document 13 Filed 10/01/19 Page 1 of 1 PageID 55



                                UNITED STATES DISTRICT COURT
                                 MIDDLE DISTRICT OF FLORIDA
                                   JACKSONVILLE DIVISION

DONNA EVELYN CONNOR WHITE,

     Plaintiff,

v.                                                       CASE NO.: 3:19-CV-00794-TJC-MCR

GENESIS FS CARD SERVICES, INC.,

     Defendant.
                                         /

                                         NOTICE OF SETTLEMENT

          Plaintiff, Donna White, by and through the undersigned counsel, hereby notifies the Court that

the parties have reached a settlement with regard to this case and are presently drafting and finalizing the

settlement agreement, and general release or documents. Upon execution of the same, the parties will file

the appropriate dismissal documents with the Court.



                                     CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that a true and correct copy of the foregoing has been electronically

furnished to all counsel of record on October 1, 2019.


                                                 /s/ Janelle Neal
                                                   Janelle Neal, Esquire
                                                   Florida Bar No.: 774561
                                                   Morgan & Morgan, Tampa, P.A.
                                                   One Tampa City Center
                                                   201 North Franklin Street, Suite 700
                                                   Tampa, Florida 33602
                                                   Telephone: (813) 223-5505
                                                   Facsimile: (813) 222-2490
                                                   Primary Email: JNeal@ForThePeople.com
                                                   Secondary Email: RKnowles@ForThePeople.com
                                                   Counsel for Plaintiff
